United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS         January 7, 2004
                       FOR THE FIFTH CIRCUIT
                                                         Charles R. Fulbruge III
                                                                 Clerk

                           No. 03-30590
                         Summary Calendar



PAT SHELBY TODD, JR.,

                                     Plaintiff-Appellant,

versus

CITY OF NATCHITOCHES; ET AL,

                                     Defendants,

VICTOR JONES, In His Official Capacity
as Sheriff of Natchitoches Parish; LAMAR
MCGASKEY, Individually and in his Official
Capacity as Natchitoches Parish Sheriff’s
Deputy,

                                     Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
              for the Western District of Louisiana
                        USDC No. 01-CV-1032
                       --------------------

Before HIGGINBOTHAM, DAVIS and PRADO, Circuit Judges.

PER CURIAM:*

     Pat Shelby Todd, Jr., appeals the district court’s award of

attorneys’ fees to Sheriff Victor Jones and Deputy Lamar McGaskey

pursuant to FED. R. CIV. P. 11.   The fees were awarded on the


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                              No. 03-30590
                                   -2-

basis that the claims asserted by Todd and his attorney were not

warranted by existing law and did not constitute nonfrivolous

arguments for the extension, modification, or reversal of

existing law.     See FED. R. CIV. P.   11(b)(2).   In his complaint,

Todd alleged that his Fourth Amendment right to privacy was

violated when non-community-property items in his home were taken

by his estranged wife, who was accompanied by Deputy McGaskey (at

Sheriff Jones’ direction) and two other officers pursuant to a

state court order.

     This court reviews Rule 11 sanctions for abuse of

discretion.     Mercury Air Group, Inc. v. Mansour, 237 F.3d 542,

548 (5th Cir. 2001).     Neither Sheriff Jones nor Deputy McGaskey

searched the home, and neither seized any items from the home.

Todd failed to provide citation to any relevant case law

suggesting that Sheriff Jones or Deputy McGaskey violated his

Fourth Amendment rights.     Thus, we find no abuse of discretion in

the district court’s decision to award attorneys’ fees pursuant

to Rule 11.     See FED. R. CIV. P. 11(c)(2).   Accordingly, the

judgment of the district court is affirmed.

     AFFIRMED.